WCM Focused International Growth Fund Investor Class: WCMRX Institutional Class: WCMIX Summary Prospectus September 4, 2012 Before you invest, you may want to review the Fund’s prospectus, which contains more information about the Fund and its risks.You can find the Fund’s Statutory Prospectus and Statement of Additional Information and other information about the Fund online at www.wcminvestfunds.com.You may also obtain this information at no cost by calling 888-988-9801 or by sending an e-mail request to fundliterature@wcminvest.com. The Fund's Statutory Prospectus and Statement of Additional Information, both dated August 31, 2012, are incorporated by reference into this Summary Prospectus. Investment Objective The Fund’s investment objective is to seek long term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Investor
